Although Mr. McKee was a victim, he was a willing victim. He chose to accede to appellant's demands. There is no evidence that appellant obtained benefits by threat. Quitting her employment is hardly a criminal threat. Further, the testimony volunteered by the witness regarding appellant's stalking charge was not only improper, but highly prejudicial and not harmless error.
The theft by threat charges against appellant were not established by sufficient admissible evidence and should be reversed.
Accordingly, I dissent.